Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Trustees of Money Market Obligations Trust and Shareholders of Government Obligations Fund: We consent to the use of our report dated September 21, 2009 with respect to the financial statements for Government Obligations Fund, a portfolio of Money Market Obligations Trust as of July 31, 2009, incorporated herein by reference and to the reference to our firm under the caption “Financial Highlights” in the proxy/prospectus statement filed on Form N-14. /s/KPMG LLP Boston, Massachusetts November
